      Case 4:19-cv-03154 Document 1 Filed on 08/22/19 in TXSD Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 TRUCK ZON, LLC,                              §
    Plaintiff,                                §
                                              §
 v.                                           §   CIVIL ACTION NO. _________________
                                              §
 METROPLITAN PROPERTY &                       §
 CASUALTY INSURANCE CO.,                      §
    Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       TRUCK ZON, LLC files this action against its insurer, METROPOLITAN PROPERTY

& CASUALTY INSURANCE CO., for failing to make payments required by an insurance

policy for covered losses caused by Hurricane Harvey.

                                          PARTIES

       1.      Truck Zon, LLC is a limited liability company registered under the laws

of the State of Texas with its principal place of business located in Harris County,

Texas. Truck Zon, LLC’s sole member, Amyn Narsi, is domiciled in Sugar Land, Texas

and a citizen of Texas.

       2.      Metropolitan Property & Casualty Insurance Co. is a corporation

registered under the laws of the State of Delaware and may be served through its

registered agent, C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas

75201.

                                   JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are completely diverse and more than $75,000 is in controversy.



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
      Case 4:19-cv-03154 Document 1 Filed on 08/22/19 in TXSD Page 2 of 4



       4.      Venue is proper in the Southern District of Texas, Houston Division,

because the damage to the Property occurred in this district, the demand for payment

under the Policy was made from this district, and payment was due to the Insured in

this district. Therefore, a substantial part of the events or omissions giving rise to the

claim occurred in this district.

                                     BREACH OF CONTRACT

       5.      On or about June 15, 2017, Truck Zon LLC (the “Insured”) obtained an

insurance policy (the “Policy”) from Metropolitan Property and Casualty Insurance

Company (the “Insurer”) covering the Insured’s property at 9905 Clinton Drive,

Houston, Texas 77029 (the “Property”).

       6.      On or about August 26, 2017, during Hurricane Harvey, the Property

sustained more than a hundred thousand dollars of damage or loss covered by the

Policy.

       7.      On or before September 20, 2017, the Insured submitted a claim to the

Insurer for the damage or loss sustained during Hurricane Harvey.

       8.      The damage report of Poynor Group reflecting damage or loss to the

Property is attached as Exhibit 1.

       9.      The Insured satisfied all obligations and conditions precedent under the

Policy, including submitting the applicable proof of loss, permitting inspections of the

Property, and providing the documentation supporting the claim.

       10.     The Insurer wrongly denied the Insured’s claim under the Policy. The

Insurer now refuses to pay the full amount due under the Policy to the Insured.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
      Case 4:19-cv-03154 Document 1 Filed on 08/22/19 in TXSD Page 3 of 4



       11.     By failing to make the required payments, the Insurer has breached the

terms of the Policy, proximately causing the Insured to suffer damage.

       12.     The Insured seeks a monetary judgment for the full amount due under

the Policy plus reasonable and necessary attorney’s fees, pre- and post-judgment

interest, and any statutory damages permitted by applicable law.

                                    RESERVATION OF RIGHTS

       13.     Based on the potentially frivolous bases for denial of coverage provided

by the Insurer, the Insurer’s denial of coverage may have been in bad faith, involved

negligent or knowing misrepresentations, violated the Insurer’s common law duties,

and violated statutory requirements of the Texas Insurance Code.

       14.     Discovery is needed to ascertain whether and the extent to which the

Insurer is liable for extracontractual claims.

       15.     The Insured reserves all rights to amend to include extracontractual

claims that will “relate back” to this filing if supported by the facts revealed in

discovery.

                                           PRAYER

       16.     Plaintiff demands this case be tried to a jury on all issues so triable.

       17.     Plaintiff requests the Court enter judgment that Defendant is liable to

Plaintiff for breach of contract and that Plaintiff is entitled to recover all actual

damages, attorney’s fees, costs of court, pre- and post-judgment interest, or any other

damages recoverable by Texas law.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
      Case 4:19-cv-03154 Document 1 Filed on 08/22/19 in TXSD Page 4 of 4



                                          Respectfully submitted,

                                              /s/ Ethan G. Gibson
                                          Ethan G. Gibson
                                          Texas State Bar No. 24073131
                                          Southern District of Texas No. 1145802
                                          egibson@fulkersonlotz.com
                                          FULKERSON LOTZ LLP
                                          4511 Yoakum Blvd., Suite 200
                                          Houston, Texas 77006
                                          Telephone: 713.654.5834
                                          Facsimile: 713.654.5801

                                          ATTORNEY-IN-CHARGE FOR PLAINTIFF



Nick Brown
Texas State Bar No. 24092182
Southern District of Texas No. 2725667
nbrown@fulkersonlotz.com
FULKERSON LOTZ LLP
4511 Yoakum Blvd., Suite 200
Houston, Texas 77006
Telephone: 713.654.5845
Facsimile: 713.654.5801

OF COUNSEL FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
